Exhibit 10.2

 

FIRST AMENDMENT TO AGREEMENT

 

THIS FIRST AMENDMENT TO AGREEMENT (the “First Amendment”) is entered into as of
March 27, 2015, by and between Inland Real Estate Acquisitions, Inc., an
Illinois corporation (“Purchaser”), White City Partners LLC (“WC Seller”) and
White City East Partners LLC (“WCE Seller”), and (“individually collectively
hereinafter referred to as Seller”).

 

RECITALS:

 

A. Seller and Purchaser executed and delivered that certain agreement dated
March 6, 2015 (the “Agreement”) pertaining to the sale and purchase of that
certain Shopping Center commonly known as White City Shopping Center (the
“Property”). All capitalized terms not defined herein shall have the meanings
respectively ascribed to them in the Agreement.

 

B. Seller is the owner of the Property. Each Seller will convey the Property
into a new limited liability company to be named IRETI Shrewsbury White City,
L.L.C., a Delaware limited liability company (“New LLC”) in exchange for
membership interests in New LLC. The initial members of New LLC will be each
Seller (“New Members”). New Members will own the entire membership interest
(“Membership Interests”) in New LLC.

 

C. Pursuant to this First Amendment, Seller and Purchaser agree to convert the
sale of the Property to a sale of the Membership Interests.

 

D. Seller and Purchaser have agreed to negotiate in good faith and come to
agreement upon the terms of representations and warranties in regard to the
Membership Interests and to document such agreement by an amendment to the
Agreement.

 

E. Seller and Purchaser desire to memorialize their agreement to a reduction in
the Purchase Price and certain other matters as set forth herein.

 

AGREEMENTS:

 

In consideration of the terms of the Agreement and the mutual covenants and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereby
agree as follows:

 

1.                     Seller hereby grants Purchaser a credit against the
Purchase Price in the sum of Two Hundred and Fifty Thousand ($250,000.00)
Dollars.

 

2.                      Purchaser hereby irrevocably waives its right to
terminate the Agreement in accordance with the provisions of Section 4(c) of the
Agreement; the provisions of Section 4(d) are now applicable.

 

3.                      Exhibit B-2 is hereby added to the Agreement, in the
form of Exhibit B-2 hereto. If and to the extent that any portion of the Tenant
inducements for Red Wing or Iandoli Austin II, Inc. have not

 

 

 

 

 

 

 

 

been paid to the respective Tenant prior to the Closing, Purchaser shall receive
a credit against the Purchase Price in such amounts.

 

4.              Exhibits C-1 and C-2 to the Agreement are hereby replaced by
Exhibits C-1 and C-2, respectively, attached hereto.

 

5.Exhibit L to the Agreement is hereby replaced by Exhibit L attached hereto.

 

6.The Agreement is hereby modified by adding all of the following thereto:

 

(a)           In respect to the Membership Interests, Seller hereby makes the
following described AGREEMENTS, COVENANTS, REPRESENTATIONS AND WARRANTIES to
Purchaser, and agree to re-certify same to Purchaser at Closing:

 

(i)             Membership Interests. New Members (A) own the entirety of the
Membership Interests in and to New LLC; and (B) the Membership Interests are not
now nor have they been, pledged or encumbered in any way whatsoever; and (C) the
Membership Interests have not been sold or conveyed to any party prior to the
date of the Agreement, nor shall the Membership Interests be sold or conveyed by
any member thereto except in compliance with the terms hereof.

 

(ii)           Entity-Level Searches. With coordination by the Title Company and
Purchaser, Seller and New Member shall reasonably comply in regard to entity
searches of New Members (collectively, the “Entity-Level Searches”). The
Entity-Level Searches shall be performed by Purchaser, and Purchaser shall pay
the cost of said Entity-Level Searches.

 

(iii)         Financial Statements; Financial Obligations. Seller shall cause
New LLC to deliver to Purchaser a financial statement of New LLC which shall (a)
be prepared on a modified cash basis consistently applied with depreciable
assets being recorded, and (b) present fairly the financial position of New LLC,
and (c) disclose all liabilities, as of its date, and the results of its
operations or confirm there have been no operations or liabilities, as the case
may be. Other than the financing encumbering the Property as of the date hereof,
which shall be fully paid off at the closing of the sale of the Membership
Interests to Purchaser (“Closing”), and other than trade payables incurred in
the ordinary course of business and no more than thirty (30) days past due,
neither Seller nor New LLC has incurred any indebtedness for borrowed money that
is currently outstanding, New LLC has not hypothecated, pledged or encumbered
the Membership Interests, and New LLC has not furnished any guaranties or is a
party to any swap, interest rate cap, or similar agreement in regard to the
Property which will not be satisfied in full at the Closing. Seller will pay all
breakage fees on any existing swaps at closing to deliver the property free and
clear of the existing mortgage and swaps.

 

(iv)          Formation Documents. Within five (5) business days after the full
execution of this First Amendment, Purchaser shall deliver to Seller true,
correct and complete copies of the proposed formation documents of New LLC for
its approval, not

 

2

 

 

 

 

 

to be unreasonably withheld. Purchaser shall cause New LLC to be filed in
Delaware no earlier than the day preceding the Closing.

(v)                 State Fees and Taxes. All franchise taxes and other amounts
applicable by New LLC have been or will be paid through the date of Closing,

 

(vi)                Taxes. New LLC shall have duly and timely paid all
unemployment or other taxes due and payable at or prior to the date of Closing
with respect to the Membership Interests. Seller has been, since its formation,
either a disregarded entity or a pass-through entity for federal income tax
purposes. None of New LLC, New Member, Seller or the existing members of Seller
have any unpaid tax liabilities that could result in a lien attaching to the
Membership Interests.

 

(vii)              Pending Litigation. None of New LLC or the Membership
Interests, Seller or the existing members of Seller are subject to any pending
or to Seller's knowledge threatened material litigation except for contractor's
claims or liens for work performed by or at the request of Seller, all of which
have been disclosed to Purchaser and have been insured over by the Title Company
or will be so insured prior to Closing.

 

(viii)            Ownership of the Membership Interests and Seller. New Member
controls and owns all right, title and interest (record and·beneficial) in and
to the Membership Interests, free and clear of any liens, claims or adverse
interests except to its or Seller's lender which will be released at Closing.
The transfer and delivery to Purchaser of the Membership Interests hereunder
will transfer to Purchaser legal and valid title to all of the Membership
Interests, free and clear of any liens or claims or adverse interests to such
Membership Interests. No person (other than Purchaser) has any agreement or
option, or any right or privilege (whether pre-emptive, contractual or
otherwise) capable of becoming an agreement or option, to acquire the Membership
Interests.

(ix)                 Existence and Authority. Seller are limited liability
companies duly formed, validly existing and in good standing under the laws of
the State of Delaware and are duly qualified to do business and are in good
standing in the State of Massachusetts. Seller has all necessary power and
authority to own or lease all of its assets and to carry on its business as it
is now being conducted, and to incur the obligations provided for pursuant to
the agreements to which it is a party and to perform the terms thereof.

 

(x)                   Subsidiaries; Business. Seller has (A) no subsidiaries
(other than the New LLC), and (B) not conducted any business other than such
business or activity as is necessary or appropriate with respect to the
acquisition, construction, ownership, leasing, management, maintenance and
operation of the Property.

 

(xi)                Consents and Approvals. All authorizations, permits,
approvals and consents by, and filings, notices, certifications and
registrations with, any and all third parties necessary in connection with the
due execution, delivery, and performance by Seller pursuant to any formation
documents of its obligations and the exercise of its respective rights under the
Agreement required to be obtained or made by Seller have

 

3

 

 

 

 

 

been duly obtained or made in final and non-appealable form and are in full
force and effect.

(xii)              Employees and Employee Benefits. New LLC (A) does not now
have, and since the date of its formation have never had, any employees,
employment contracts or employee benefit plans or other funds, programs,
arrangements, obligations or liabilities in respect of or relating to employees,
and (B) does not now have any liability or obligation of any kind or nature to
or in respect of any employees, employment contracts or employee benefit plans
or other funds, programs, arrangements in respect of or relating to employees,
including, without limitation, any liability for severance, termination or other
similar benefits.

 

(xiii)Intentionally Omitted.

(xiv)            Labor Matters. (A) Neither New LLC nor Seller is a party to any
collective bargaining agreement; and (B) there are no strikes, lockouts or work
stoppages, slowdowns or jurisdictional disputes or organizing activities
occurring or threatened against Seller or New LLC.

(xv)              Powers of Attorney. Neither New LLC nor Seller has granted any
powers of attorney.

(xvi)             Additional Matters. From and after the date of organization of
New LLC New LLC has not:

 

(1)engaged in any business or activity other than the acquisition, development,
ownership, operation, leasing, managing and maintenance of the Property, and
activities directly incidental thereto;

 

(2)acquired or owned any material assets other than (A) the Property, and (B)
such directly incidental personal property as may be necessary for the operation
of the Property;

 

(3)merged into or consolidated with any person or dissolved, terminated or
liquidated in whole or in part, transferred or otherwise disposed of all or
substantially all of its assets or changed its legal structure (other than
transfers of ownership interests in Seller);

 

(4)failed to observe its preserve its existence as an entity (i) duly organized,
validly existing and in good standing (if applicable) under the laws of the
jurisdiction of its organization or formation, and (ii) qualified to do business
in the State of Massachusetts;

 

(5)incurred any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation), except for trade payables in the ordinary course
of its business of owning and operating the

 

4

 

 

 

  

Property and except for the Loans secured by the Property, which shall be
satisfied at Closing;

 

(6)become insolvent and failed to pay its debts and liabilities (including, as
applicable, shared personnel and overhead expenses) as the same shall become
due;

 

(7)guaranteed or become obligated for the debts of any other person or entity or
held itself out to be responsible for the debts of another person or entity;·

 

(8)made any loans or advances to any third party, including without limitation
any member, principal or affiliate of Seller, or any member, general partner,
principal or affiliate thereof;

 

(9)failed to file its own tax returns if and as required by applicable law; or

 

(10)pledged its assets for the benefit of any other person or entity, other than
in connection with the mortgage financing encumbering the Property as of the
date hereof.

 

The Membership Interests shall be assigned to Purchaser in the form of the
Assignment and Assumption of Limited Liability Company Membership Interests
attached hereto as Exhibit A, and made a part hereof.

 

Seller's representations and warranties in this First Amendment shall be subject
to all of the same terms, conditions and limitations of liability of Seller with
respect to a breach of a representation and warranty of Seller under the
Agreement, as set forth in Section 6(d) of the Agreement of Sale, and the
$2,000,000 limitation on liability set forth therein shall constitute an
aggregate limitation of liability which shall apply to all breaches of the
representations and warranties by Seller under Section 6(d) of the Agreement, a
breach of the foregoing representations and warranties, a breach of any
certification made in a Seller estoppel certificate delivered pursuant to
Section 8(b)(i)(K) of the Agreement and the covenants by Seller in any
instrument or agreement delivered at the Closing. The foregoing representations
and warranties shall be deemed added to and included within the representations
and warranties of Seller set forth in Section 6(a) of the Agreement for purposes
of inclusion within the Indemnity to be executed and delivered by Acadia
Strategic Opportunity Fund III LLC at the Closing.

 

(b)           Seller hereby agrees that the truthfulness, in all material
respects, of each of the foregoing representations and warranties, as of the
date of this First Amendment and as of the date of Closing, is a condition
precedent to the performance by Purchaser of its obligations under the
Agreement, subject, however, to the terms and conditions of Section 6(c) of the
Agreement, which shall be applicable to such representations and warranties.

 

7.                     Upon the breach of any of the representations and
warranties contained in Paragraph 1 of this First Amendment which is discovered
by Purchaser prior to Closing, Purchaser shall have all rights

 

5

 

 

 

 

 

and remedies as are set forth in the Agreement, subject, however, to the terms
and conditions of Section 6(c) of the Agreement.

 

8.                     In Section 8(a) of the Agreement, the phrase “ten (10)
days after the expiration of the Due Diligence Period” is hereby deleted and
replaced by “April 7, 2015”.

 

9.                     This First Amendment may be executed in any number of
counterparts, each of which when so executed and delivered, shall be deemed an
original, but all such counterparts taken together shall constitute only one
instrument. Counterpart signature pages may be delivered by fax or e-mail.

 

10.          Except as amended herein, the Agreement is hereby ratified and
shall remain in full force and effect.

 

 

[Signature Page Follows]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

 

 

 

 

 

 

The Purchaser and Seller have each caused this First Amendment to be executed by
its duly authorized persons all as of the day and year first above written.

 

 

PURCHASER:

 

Inland Real Estate Acquisitions, Inc.,

An Illinois corporation

 

By:           /s/ George Joseph Cosenza

Name:      George Joseph Cosenza

Its:           President

 

 

SELLER:

 

White City Partners LLC,

a Delaware limited liability company

 

By:           /s/ Paul Brandes

Name:      Paul Brandes

Its:           President

 

 

SELLER:

 

White City East Partners LLC,

a Delaware limited liability company

 

By:           /s/ Paul Brandes

Name:      Paul Brandes

Its:           President

 

 

 

 

 

 

7

 

 

 



Exhibit A

ASSIGNMENT AND ASSUMPTION OF LIMITED LIABILITY COMPANY MEMBERSHIP INTERESTS

 

THIS ASSIGNMENT AND ASSUMPTION OF LIMITED LIABILITY COMPANY INTERESTS
("Assignment") is entered into effective as of _____ 2015 (the "Effective
Date"), by and between White City Partners LLC and White City East Partners LLC
(each, and collectively, "Assignor") and Inland Real Estate Income Trust, Inc.,
a Maryland corporation ("Assignee"). This Assignment is made with reference to
the following facts and circumstances:

 

 

R E C I T A L S:

A.            Assignor owns all of the issued and outstanding limited liability
company membership interests (the “Membership Interests”) in IREIT Shrewsbury
White City, L.L.C., a Delaware limited liability company ("LLC").

 

B.            Assignor and Inland Real Estate Acquisitions, Inc., an Illinois
corporation (“Purchaser”), have entered into that certain Purchase and Sale
Agreement, dated as of March 6, 2015, as amended (the “Agreement”). Capitalized
terms used and not defined in this Assignment shall have the meanings given such
terms in the Agreement.

 

C.            By Assignment of Agreement dated as of __________ ______, 2015,
Purchaser assigned all of its rights under the Agreement to Assignee.

 

D.           In accordance with the Agreement, Assignor desires to
unconditionally assign, transfer, convey and deliver to Assignee all of
Assignor's right, title and interest in, to and of the Membership Interests.

 

E.    Assignee desires to accept the assignment described in Recital D. above.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, and in consideration of the mutual covenants,
agreements, representations, and warranties contained in this Assignment, the
parties agree as follows:

 

A G R E E M E N T :

 

1.Assignment and Assumption of Membership Interests

 

(a)            Assignor hereby represents to Assignee that the list of operating
agreements, resolutions and other documents attached hereto as Exhibit A and
made a part hereof, are all of the documents related to the Membership Interests
being conveyed by this Assignment, and that Assignor has, pursuant to the terms
of the Agreement, provided Assignee originals and/or true and correct copies of
each.

 

8

 

 

 

 

(b)         Pursuant to the Agreement, and for good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Assignor hereby
absolutely and unconditionally assigns, transfers, conveys and delivers all of
Assignor's right, title and interest in and to the Membership Interests to
Assignee. Assignee hereby accepts the foregoing assignment of such Membership
Interests and hereby assumes and agrees to be bound by all of the duties,
obligations and liabilities of Assignor with respect to such Membership
Interests that arise out of or relate to events occurring on or after the
Effective Date (the “Post Effective Date Obligations”).

 

2.Admission and Withdrawal: Tax Termination

 

(a)           By reason of the assignment effected pursuant to Paragraph 1
above, (i) as of the Effective Date, Assignee is hereby admitted as the sole
member of LLC, and upon such admission, Assignee shall be the manager of LLC in
accordance with the terms of the operating agreement of LLC; (ii) Assignee
hereby agrees, from and after the Effective Date, to be bound by the terms of
the operating agreement of LLC, and Assignee hereby ratifies and affirms such
agreement; (iii) Assignee is hereby entitled to exercise all rights, powers and
privileges and is hereby obligated to perform all of the Post Effective Date
Obligations which may hereinafter exist with respect to the Membership
Interests; (iv) Assignor hereby fully and completely withdraws as the member of
LLC; and (v) Assignor shall not have any further rights, powers, privileges,
duties, obligations and/or liabilities with respect to the Membership Interests,
except as may be specifically set forth in the Agreement.

 

(b)           Assignee will cause the books of LLC to be closed as of the
Effective Date so that all actual operations through and including the Effective
Date shall be allocated to the Assignor in accordance with the terms of the
operating agreement of LLC. As a result of such closing of said books, Assignor
shall, if required, be responsible for filing the final federal income tax
return for LLC for periods up to the Effective Date, the results of which shall
be allocated to the Assignor prior to Closing. Subject to the terms of the
Agreement (e.g., in regard to prorations), all cash held in the accounts of LLC
as of the Effective Date shall belong and be distributed to Assignor in
accordance with the terms of the operating agreement of LLC.

 

(c)           Assignor and Assignee acknowledge that as of the Effective Date,
LLC is a disregarded entity for federal income tax purposes and, therefore, for
federal income tax purposes, the assignment of the Membership Interests shall be
treated as an assignment by Assignor to Assignee of all of the assets of LLC and
an assumption by Assignee of the liabilities of LLC.

 

3.Assignor's Indemnity

 

(a)            For any matter identified as a Liability (as hereinafter defined)
during the period commencing on the Effective Date and terminating twelve (12)
months thereafter (the “Indemnity Term”), Assignor, (“Indemnitor”) hereby
covenants and agrees to indemnify, defend and hold harmless the Assignee
Indemnified Parties (as hereinafter defined) from and against any Damages (as
hereinafter defined) any of the Assignee Indemnified Parties shall suffer caused
proximately by any liability of Assignor that is a Liability.

 

(b)           Assignee shall be responsible for preparation of the income tax
returns for LLC for the period beginning on the Effective Date and continuing
thereafter. Assignee hereby covenants

 

9

 

 

 

 

and agrees to indemnify and hold harmless the Assignor Indemnified Parties (as
hereinafter defined) from and against any Damages (e.g., income tax
deficiencies, penalties, interest and additions to tax) any of the Assignor
Indemnified Parties shall suffer caused proximately as a result of any Assumed
Liabilities and/or the improper (under applicable law) reporting of transactions
in the income tax returns for LLC that Assignee will cause to be prepared for
all periods following the Effective Date.

 

(d)Definitions

(i)“Assignee's Representatives” means Purchaser, Assignee and ______.

 

(ii) “Assumed Liability” means: (x:) all liabilities and obligations of or
relating to LLC and the Membership Interests which are incurred by reason of
events or transactions occurring on or subsequent to the Effective Date; (y) all
obligations and liabilities of LLC (assumed by Buyer pursuant to the Agreement)
under the agreements, contracts, leases, licenses, and other arrangements
disclosed to any of Assignee's Representatives prior to the Effective Date or
that any of Assignee's Representatives had knowledge of on or prior to the
Effective Date; or (z) all liabilities and obligations of LLC that are pro rated
or are otherwise continuing pursuant to the provisions of the Agreement.

 

(iii) “Damages” means all judgments, costs, reasonable amounts paid in
settlement, liabilities, obligations, taxes (related to the period prior to the
Effective Date), liens, losses, expenses, and fees, including without limitation
court costs and reasonable attorneys' fees and expenses.

 

(iv)         “Assignee Indemnified Parties” means Assignee and Assignee's
nominees and their respective affiliates, lenders, members, officers, directors,
employees, agents, successors and assigns.

 

(v)           “Assignor Indemnified Parties” means Assignor and Assignor's
nominees and their respective affiliates, lenders, members, officers, directors,
employees, agents, successors and assigns.

 

(vi)         “Liability” means all liabilities and obligations relating to (i)
the untruthfulness of any of Seller's or New Member's representations and
warranties described by Paragraph 1 of the First Amendment, or (iii) the
Membership Interests, that: (w) are incurred by reason of events or transactions
occurring prior to the Effective Date and are not Assumed Liabilities; or (y)
arose as the result of the negligent or wrongful acts or omissions of LLC,
Assignor or any Member (or any of their respective officers, directors, agents
or employees) in connection with the sale of the Membership Interests.

 

(e)Notwithstanding anything to the contrary contained in this Section 3 (in
particular, the twelve (12) month period referenced in Section 3(a)), Assignor's
liabilities shall be subject to all of the same terms, conditions and
limitations of liability of Seller with respect to a breach of a representation
and warranty of

 

10

 

 

 

 

Seller under the Agreement, as set forth in Section 6(d) of the Agreement of
Sale, and the $2,000,000 limitation on liability set forth therein shall
constitute an aggregate limitation of liability which shall apply to all
Liabilities and Damages. The foregoing indemnity obligations shall be deemed
added to and included within the Indemnity to be executed and delivered by
Acadia Strategic Opportunity Fund III LLC at the Closing.

 

5. Miscellaneous.

 

(a)                   Further Acts. Each party hereto agrees to perform any and
all further acts, and/or to execute and deliver any further agreements,
documents and/or instruments, as may be reasonably necessary or desirable, to
implement and/or accomplish the provisions of this Assignment.

 

(b)                  Counterparts. This Assignment may be executed
simultaneously in counterparts, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument.

 

(c)                  Attorneys' Fees. In any action or proceeding to enforce
this Assignment, upon final judgment the court shall award, to the prevailing
party, fees and other expenses incurred by that party in connection with that
proceeding (including reasonable attorney's fees and court costs), unless the
court finds that the position of the non-prevailing party or parties was
substantially justified or that special circumstances make an award unjust.

 

(d)                  Severability. Every provision of this Assignment is
intended to be severable. If any provision of this Assignment is determined by
any court having jurisdiction to be illegal or in conflict with any laws of any
state or jurisdiction, then the parties agree that such provision shall be
modified to the extent legally possible so that the intent of this Assignment
may be legally carried out.

 

(e)                   Governing Law. This Assignment shall be governed by and
construed and enforced in accordance with the internal laws of the Commonwealth
of Massachusetts.

 

[Signatures on following page]

 

 

 

 

 

 

 

 

 

 

 

 

 

11

 

 

 

 

 

IN WITNESS WHEREOF Assignor and Assignee have executed this Assignment as of the
day first written above.

 

 

“Assignor”

 

White City Partners LLC

 

By:     ______________________

          Paul S. Brandes, President

 

 

White City East Partners LLC

 

By:     ______________________

          Paul S. Brandes, President

 

 

 

“Assignee”

 

Inland Real Estate Income Trust, Inc.,

a Maryland corporation

 

By:       ____________________

Name:  ____________________

Its:       ____________________

 

 

12

 

 

 

 

 

 

EXHIBIT L

 

INDEMNITY

 

Acadia Strategic Opportunity Fund III LLC

c/o Acadia Realty Trust

1311 Mamaroneck Avenue, Suite 260

White Plains, New York 10605

 

 

_______________ _____, 2015

 

 

Inland Real Estate Acquisitions, Inc.

2901 Butterfield Road

Oak Brook, Illinois 60523

 

Re:Indemnity re Breach of Certain Provisions of the Agreement of Purchase and
Sale (the “Agreement”) dated March 6, 2015 made by and between White City
Partners LLC and White City East Partners LLC (collectively, “Seller”), and
Inland Real Estate Acquisitions, Inc. (together with its nominee acquiring title
to the Property, "Purchaser")

 

Ladies and Gentlemen:

 

Reference is hereby made to the Agreement. Pursuant to the Agreement, Seller is
concurrently conveying the Property (as defined in the Agreement) to Purchaser.

 

For good and valuable consideration, the sufficiency and receipt of which is
hereby acknowledged, Acadia Strategic Opportunity Fund III LLC ("Acadia") agrees
to hold harmless, indemnify and defend Purchaser from and against any and all
damages, losses, liabilities, costs and expenses (including, without limitation,
reasonable attorneys' fees and disbursements) ("Liabilities") incurred by
Purchaser and resulting from (a) a breach of Seller's representations and
warranties set forth in Section 6(a) of the Agreement, and (b) Seller's failure
to comply with the terms of Section 17(a) or I 7(b) of the Agreement, and (c) a
breach of any certification in a Seller estoppel certificate delivered in
accordance with Section 8(b)(i)(K) of the Agreement. The foregoing covenant
shall be subject to all of the terms, conditions, restrictions and limitations
of liability as are set forth in Sections 6(d) and 8(b)(i)(K) of the Agreement.
Acadia also hereby agrees to guaranty payment to Purchaser of any damages
payable by Seller under Section 9(b) of the Agreement.

 

 

[signature page follows]

 

 

 

 

 

 

 

 

 

 

 

 

 

Very truly yours,

 

Acadia Strategic Opportunity Fund III LLC

 

By:     ____________________________

Name:

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



